Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-7, and 9-15 of G. Allison et al., US 16/611,175 (May 9, 2018) are pending.  Claims 12-15 the non-elected invention stands withdrawn from consideration.  Claims 1, 3-7, and 9-11 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), now claims 1, 3-7, and 9-11, without traverse in the Reply to Restriction Requirement filed on October 30, 2020.  Claims 12-15 to the non-elected invention of Group (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the following species:

(1)	a single disclosed species of a volatile active substance: a polar fragrance molecule;

(2)	a single disclosed species of a high molecular weight linear primary alcohol: UNILIN having a grade of 550 or above; and 

(3)	a wax: mixture of a paraffin wax and a vegetable-based wax,

Applicant’s elected species was searched, and art was identified respecting the elected species.  MPEP § 803.02(III)(C)(2)).  As such, the election of species requirement is maintained as provisional, and no claims are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Withdrawal Rejections 35 U.S.C. 112

Rejection of claims 1, 3-7, and 9-11 pursuant to 35 U.S.C. 112, as indefinite for recitation of the term “volatile active substance” (as recited in claim 1) is withdrawn in view of Applicant’s amendments.  

Rejection of claims 2 and 8 pursuant to 35 U.S.C. 112, as indefinite on the grounds that the scope of term “polar fragrance material” cannot be ascertained by one of skill in the art is withdrawn in view of Applicant’s amendment.  

Rejection of claims under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that one skilled in the relevant art would not be apprised that the inventors, at the time the application was filed, had possession of the claimed “volatile active substance” or “polar fragrance compound” is withdrawn in view of Applicant’s amendment.   


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 3-7, and 9-11 under AIA  35 U.S.C. 103 as being unpatentable over R. Foster et al., US 2004/0040200 (2004) (“Foster”) in view of UNILIN Alcohols, Specialty polymers and waxes to meet your needs (Baker Hughes 2011) (“Baker Hughes”)1 and/or L. Requejo et al., US 2004/0088906 (2004) (“Requejo”) is maintained for the reasons given in the previous Office action as supplemented herein.  

The Instant Claims

Instant claim 1 is directed to:

a composition, comprising: 

a. a perfume; and 

b. 0.05% to 0.45% w/w of a high molecular weight linear primary alcohol, 

wherein the hydroxyl number of the high molecular weight linear primary alcohol is from 66 to 110.  

Dependent claims 3-7, and 9-11 add respective limitations on the components.  


The Prior Art

R. Foster et al., US 2004/0040200 (2004) (“Foster”)

Foster discloses forming paraffin objects, such as candles, which contain oils, but where the object has a reduced tendency for the oil to separate from the paraffin wax.  In Example 33, Foster discloses a wax composition comprising 94.5 g of paraffin wax, 5.0 g fragrance (Vanilla 2013 available from French Color and Chemical), and 0.5 g UNILIN 350 (a high molecular weight primary alcohol of hydroxyl number 129).  

Foster differs from instant claim 1 in that UNILIN 350 does not have a hydroxyl number within the claimed range of 66 to 110.  

Foster further differs in teaching incorporation of an exact amount of 0.5% by weight of UNILIN 350, which falls outside of the instant claim 1 range of “0.05% to 0.45%” and claim 5 and 11 ranges of “0.05% to 0.2%”.  

UNILIN Alcohols, Specialty polymers and waxes to meet your needs (Baker Hughes 2011) (“Baker Hughes”)

Baker Hughes discloses UNILIN 350 as well as UNILIN 425, 550 and 700.  Baker-Hughes teaches that “[l]inear alcohols are traditionally limited to C30 and lower, while UNILIN alcohols are available with average carbon chain lengths up to C50”.  Baker Hughes at page 1.  Baker-Hughes discloses that UNILIN alcohols have potential end uses for the derived products that include antioxidants, heat or UV stabilizers, and viscosity depressants.  Baker Hughes at page 2.  Baker Hughes teaches that UNILIN 350 has a hydroxyl number of 129 (outside of the instantly claimed range).  However, Baker Hughes also teaches that UNILIN 425 and 550 are exemplary high-molecular weight linear primary alcohols and have respective hydroxyl numbers of 100 and 83, which fall within the instantly claimed range.  



L. Requejo et al., US 2004/0088906 (2004) (“Requejo”)  

Requejo teaches a fragranced wax composition, for use in candles.  Requejo at page 1, [0015].  Requejo teaches that high molecular weight alcohols ("HMWAs") are known to make candle flames more luminous and white.  Requejo at page 1, [0013].  Requejo further teaches that although typically 18 to 22 carbons atoms in size, the alcohols used may be made larger or smaller, depending on the preferences of the manufacturer and that in choosing an alcohol, the artisan should note that when using larger HMWAs, smaller amounts are usually needed.  Requejo at page 2, [0029].  In Fig. 2, Requejo teaches C18-C22 alcohol contents in the range of 3% to 12% in fragranced wax compositions.  See corresponding disclosure at Requejo, page 5, [0075].  As such, Requejo teaches that the amount of higher-molecular weight alcohol used is a result effective variable with respect to candle luminosity.  See, MPEP § 2144.05 (II).  

Claims 1-11 Are Obvious Over Foster in further view of Baker Hughes and Requejo

Claims 1, 3-7, and 9-11 are rejected pursuant to § 103 over Foster in further view of Baker Hughes and Requejo.  

Respecting instant claims 1, 5-7, and 11 one of ordinary skill in the art would be motivated with a reasonable likelihood of success to incorporate either of UNILIN 425 or 550 (melting points respectively 91 [Symbol font/0xB0]C and 99 [Symbol font/0xB0]C) as taught by Baker Hughes within the paraffin wax composition of Foster Example 33 (in place of Foster’s 0.5% UNILIN 350) in order to (1) make the candle flames of the Foster Example 33 wax more luminous and 

Respecting motivation to replace Foster’s UNILIN 350 with either of UNILIN 425 or 550, selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  Baker-Hughes teaches equivalency of UNILIN alcohols to the extent that they all are taught as antioxidants, heat or UV stabilizers, and viscosity depressants.  Furthermore, Requejo fairly teaches higher molecular weight alcohols as a general class that can improve wax luminosity.  As such, one of ordinary skill in the art would recognize the equivalency among the higher molecular weight alcohols UNILIN 350, UNILIN 425, and UNILIN 550 as taught by Baker-Hughes for use in a wax composition as taught by Requejo.  

One of ordinary skill in the art would be further motivated to slightly reduce the amount of either of UNILIN 425 or 550 from the 0.5 wt% taught by Foster to within the instant claim 1, 5, and 11 respective ranges of “0.05% to 0.45%” or “0.05% to 0.2%” because UNILIN 425 and 550 are of higher molecular weight than UNILIN 350 (as evidenced by the higher melting points and viscosities) and Requejo teaches that when using larger HMWAs, smaller amounts are usually needed.  Furthermore, the weight percentage of UNILIN added to the Foster wax composition is considered a result-effective variable readily optimizable (as taught by Requejo) by one of ordinary skill in the art to control the wax composition’s luminosity.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  



Respecting instant claims 3 and 9, Baker-Hughes teaches that the melting points of UNILIN 425 and UNILIN 550 fall within the claimed range.  

Respecting instant claims 4 and 10, the claimed iodine value is considered met by UNILIN 550 based on Applicant’s election of species and indication that instant claims 4 and 10 read on the elected species.  

Applicant’s Argument

Applicant argues that amended claim 1 recites an amount of high molecular weight linear primary alcohol of 0.05% to 0.45% and that Foster only teaches the incorporation of an exact amount of 0.5% by weight of UNILIN and fails to teach or suggest a perfume composition containing an amount of high molecular weight linear primary alcohol that falls within the claimed range. Applicant further argues that Baker-Hughes is silent as to an amount of high molecular weight linear primary alcohol and that Requejo only explicitly discloses an amount of HMWA between 1 to 20 percent by weight of the composition, which is well outside the claimed range. 

This argument is not considered persuasive for the following reasons.  First it is noted that Baker-Hughes teaches that “[l]inear alcohols are traditionally limited to C30 and lower, while UNILIN alcohols are available with average carbon chain lengths up to C50”.  It is further noted that in Fig. 2, Requejo teaches C18-C22 alcohol contents in the range of 3% to 12% in fragranced wax compositions.  See corresponding disclosure at Requejo, 

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Indefinite Claim Term -- “perfume”

Claims 1, 3-7, and 9-11 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope of term “perfume” (as recited in claim 1 and its dependent claims) cannot be ascertained by one of skill in the art.  The term “perfume” is considered a subjective term and the instant specification does not disclose a standard for measuring its scope such that its meaning can be ascertained by one of ordinary skill in the art.  MPEP § 2173.05(b)(IV).  The instant specification does not provide a single specific example of a “perfume”.  The instant specification defines “perfume” as follows.  

[054] As used herein, the term "perfume" is meant as including any perfuming ingredient or a mixture thereof. A "perfuming ingredient" is meant here as a compound which is of current use in the perfumery industry, i.e. a compound which is used as active ingredient in perfumed candles in order to impart a hedonic effect into its surrounding. In other words, such an ingredient or mixture, to be considered as being a perfuming one, must be recognized by a person skilled in the art of perfumery as being able to impart or modify in a positive or pleasant way the odor of a candle, and not just as having an odor. Moreover, this definition is also meant to include compounds that do not necessarily have an odor but are capable of modulating the odor of a perfuming composition and, as a result, of modifying the perception by a user of the odor of such a composition. 


The above definition attempts to limit “perfume” to substances “of current use in the perfumery industry”.  Thus, the term “perfume” is broadly and reasonably interpreted in view of the specification as limited to those “perfumes” used in the industry on or about the effective filing date of the instant application.  MPEP § 2173.01.  This would exclude, for example, previously used “perfumes” in “current” disuse.  Thus, in addition to the subjective problems with “perfume” discussed in more detail below, the above “in current use” definition brings up other § 112 issues.  For example, one of skill in the art cannot ascertain the full scope of “perfumes in current use” as official notice (MPEP § 2106.05(d)) is taken that those ingredients used in fragrance compositions on or about the instant effective filing date are/were often subject to trademark/trade secret.  See also, e.g., C Cronin JIPEL “Lost and Found: Intellectual Property of the Fragrance Industry; From Trade Secret to Trade Dress” (2016) (see page 8 of 59, “the modern fragrance industry 

In any case, the claim term “perfume” is further broadly and reasonably interpreted consistent with the specification as a substance that “imparts a hedonic effect” (pleasant sensation).  However, whether a compound “imparts a hedonic effect”, and is therefore a “perfume” within the meaning of the instant claims, is subjective to the perceiver.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  MPEP § 2173.05(b)(IV).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note copy of this reference, of better definition/clarity but having the same subject-matter content, is attached to this Office action.